         Case 1:20-cv-01127-JMF Document 94 Filed 08/07/20 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      August 7, 2020

By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

          Re:    New York v. Chad F. Wolf, et al., No. 20 Civ. 1127 (JMF) (S.D.N.Y.)
                 Lewis-McCoy, et al. v. Chad Wolf, et al., No. 20 Civ. 1142 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        This Office represents the defendants in the above-referenced actions. We write
respectfully in response to the Court’s July 28, 2020, order, Dkt. No. 92,1 setting August 7, 2020
as defendants’ deadline to file a motion to dismiss on the ground that the Department of Homeland
Security’s (“DHS’s”) July 23, 2020 rescission of the TTP Decision rendered these cases moot.
Based on additional discussions with DHS and U.S. Customs and Border Protection (“CBP”), this
Office became aware of several residual effects of the TTP Decision that continue to affect New
York residents seeking TTP membership. In light of these residual effects, explained below,
defendants request, with plaintiffs’ consent, an extension of time to file any brief concerning
mootness or attorney’s fees until August 12, 2020, so that the parties may have additional time to
reach a potential resolution of these matters. Should the Court be disinclined to grant that request,
defendants respectfully submit this letter as notice that they do not intend to submit a brief arguing
that the cases are moot, as the facts stand at present.

         On July 23, 2020, DHS rescinded the TTP Decision. On July 28, 2020, defendants
expressed the view that the rescission of the TTP Decision rendered these matters moot. See Dkt.
No. 90. However, upon further consultation with CBP and plaintiffs, this Office has determined
that implementation of DHS’s rescission of the TTP Decision has not yet mooted these cases.
Specifically, a case becomes moot upon a party’s voluntary cessation of challenged conduct only
if the party can establish that “‘interim relief or events have completely and irrevocably eradicated
the effects of the alleged violation.’” Mhany Mgmt., Inc. v. Cnty. Of Nassau, 819 F.3d 581, 603
(2d Cir. 2016) (quoting Granite State Outdoor Advert., Inc. v. Town of Orange, 303 F.3d 450, 451
(2d Cir. 2002)). At present, defendants do not believe that the effects of the TTP Decision have
been “completely and irrevocably eradicated.”


1
    Citations refer to the docket in New York v. Wolf, No. 20 Civ. 1127 (JMF) (S.D.N.Y.).
         Case 1:20-cv-01127-JMF Document 94 Filed 08/07/20 Page 2 of 3
                                                                                           Page 2


        An example of the residual effects of the TTP Decision concerns the “grace period”
afforded to applicants for renewal of a Trusted Traveler Program membership. 2 CBP’s vetting of
Trusted Traveler Program applications and renewals sometimes takes up to a year. To avoid lapses
in benefits while renewal applications are pending adjudication, CBP affords renewal applicants a
grace period—currently eighteen months—wherein membership benefits are extended while a
renewal application is under review, so long as CBP’s does not identify information that warrants
revocation of membership. This grace period is extended so long as an applicant submits their
renewal application before membership benefits elapse. However, New York residents whose
membership lapsed during the period in which the TTP Decision was in place were unable to
submit a renewal application that would have entitled them to benefit from the grace period. As
such, New York residents whose membership lapsed during the TTP Decision will not have
membership benefits until their new membership renewal applications have been finally
adjudicated and approved. Accordingly, this residual operational effect precludes defendants from
arguing that the effects of the TTP Decision have been “completely and irrevocably eradicated.”
Mhany Mgmt., 819 F.3d at 603.

        The parties are engaged in good-faith settlement negotiations that may resolve these
lingering operational effects of the TTP Decision. It is very unlikely, however, that these
negotiations will be resolved in advance of today’s briefing deadline, nor Monday’s deadline to
submit a briefing schedule on attorney’s fees. As such, the parties agree that they would benefit
from an extension of both deadlines until August 12, 2020, to permit continued negotiations.
Should the Court deny this request, defendants do not intend to submit mootness briefing today,
as the effects of the TTP Decision have yet to be “completely and irrevocably eradicated.”

       We thank the Court for its consideration of this letter.




2
 This example is illustrative, and this Office intends to work with CBP and plaintiffs to determine
whether other residual operational effects remain.
Case 1:20-cv-01127-JMF Document 94 Filed 08/07/20 Page 3 of 3
                                                                         Page 3


                                 Respectfully submitted,

                                 AUDREY STRAUSS
                                 Acting United States Attorney for the
                                 Southern District of New York

                           By:       /s/ Zachary Bannon
                                 ZACHARY BANNON
                                 ELIZABETH KIM
                                 CHRISTOPHER CONNOLLY
                                 Assistant United States Attorneys
                                 86 Chambers St. 3rd Floor
                                 New York, New York 10007
                                 Tel.: 212-637-2728, 2745, 2761
                                 Fax:     212-637-2717
                                 E-mail: Zachary.Bannon@usdoj.gov
                                          Elizabeth.Kim@usdoj.gov
                                          Christopher.Connolly@usdoj.gov
